                      IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

BILLY HUMPHRIES and CYNDI                        )
HUMPHRIES,                                       )
                                                 )
       Plaintiffs,                               )
                                                 )
       v.                                        )        Case No. 1:18-cv-00224-MR-DLH
                                                 )
HARLEY-DAVIDSON FINANCIAL                        )
SERVICES, INC.,                                  )
                                                 )
       Defendant.                                )

                               STIPULATION OF DISMISSAL

       Plaintiffs, BILLY HUMPHRIES and CYNDI HUMPHRIES, and Defendant, HARLEY-

DAVIDSON FINANCIAL SERVICES, INC., through their respective counsel below, and

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), stipulate to dismiss this case, with

prejudice, both sides to bear their own fees and costs.

DATED: January 09, 2019

RESPECTFULLY SUBMITTED,                               RESPECTFULLY SUBMITTED,

By: /s/ Shireen Hormozdi                              By: /s/ Tonya Urps_________________
Shireen Hormozdi                                      Tonya Urps
Hormozdi Law Firm, LLC                                McGuire Woods, LLP
1770 Indian Trail Lilburn Road #175                   201 N. Tryon Street
Norcross GA 30093                                     Suite 3000
Tel: 678-395-7795                                     Charlotte NC 28202
Fax: 866-929-2434                                     (704) 343-8858
shireen@norcrosslawfirm.com                           turps@mcguirewoods.com
Attorney for Plaintiff                                Attorney for Defendant




      Case 1:18-cv-00224-MR-WCM Document 15 Filed 01/09/19 Page 1 of 2
                               CERTIFICATE OF SERVICE

       On January 9, 2019, I electronically filed the Stipulation to Dismiss with the Clerk of the
U.S. District Court, using the CM/ECF system which will provide notice to all parties of record.

                                     By: /s/ Shireen Hormozdi            ____
                                             Shireen Hormozdi




      Case 1:18-cv-00224-MR-WCM Document 15 Filed 01/09/19 Page 2 of 2
